56 F.3d 61NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas O'KELLY, Jr., Plaintiff--Appellant,v.Edward W. MURRAY, former Director of the Virginia Departmentof Corrections;  Patrick Gurney, Manager,Classification and Records Unit;  W.P.Rogers, Regional Administrator,Defendants-Appellees.
No. 95-6270.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995Decided:  May 30, 1995

Thomas O'Kelly, Jr., Appellant Pro Se.  Mary Elizabeth Shea, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, VA, for Appellees.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.*  We have reviewed the record and the magistrate judge's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge, O'Kelly v. Murray, No. CA-94-397 (E.D. Va.  Feb. 6, 1995);  however, we modify the portion of the magistrate judge's opinion to note that the statute of limitations for Sec. 1983 actions in Virginia is two years, rather than three years as stated in the opinion.  See Va.Code Ann. Sec. 8.01-243(A) (Michie 1992);  Wilson v. Garcia, 471 U.S. 261 (1985).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED


*
 The parties consented to jurisdiction of a magistrate judge under 28 U.S.C.A. Sec. 636(c) (West 1993)